DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 18 January 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
In this case, an NPL appears to have been filed on 18 January 2021 without a corresponding IDS listing. The information in the NPL has not been considered. 

Claim Objections
Claims are objected to because of the following informalities: 
claim 1: 
“a turbine that includes multiple turbine stages and is configured to rotate a plurality of turbine blades using the combustion gas, the multiple turbine stages including a pair structure having one turbine vane of a plurality of turbine vanes and one turbine blade of the plurality of turbine blades, the pair structure being disposed in at least one identical stage of the turbine among the plurality of turbine vanes and the plurality of turbine blades, one stage of the multiple turbine stages including a pair structure having one turbine vane of a plurality of turbine vanes and one turbine blade of the plurality of turbine blade
“at least one connection cooling passage configured to connect corresponding cooling passages of the a pair structure having one turbine blade and one turbine vane and disposed in the at least one identical stage among the turbine blades and the turbine vanes” is believed to be in error for --at least one connection cooling passage configured to connect corresponding cooling passages of theof the pair structure and the one turbine vane of the pair structure 
“at one end” is believed to be in error for --at one end of the inlet port-- or --at one end of the branch-- or --at one end of the inlet portion--
 “at least a stage that excludes the pair structure” is believed to be in error for --at least a stage of the multiple turbine stages that excludes the pair structure--
claim 5: 
“the turbine blades” is believed to be in error for --the plurality of turbine blades--
“to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed” is believed to be in error for -- to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and exclude 
claim 18: 
“at one end” is believed to be in error for --at one end of the main branch-- or --at one end of the inlet portion--
 “the branch of the inlet portion” is believed to be in error for --the main branch--
“wherein cooling air supplied in the external cooling air supply operation simultaneously cools a pair structure having one turbine blade and one turbine vane that are disposed in at least one identical stage among the turbine blades and the turbine vanes, a turbine vane of one stage and a turbine blade of the same stage together forming a single pair structure” is believed to be in error for --wherein cooling air supplied in the external cooling air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine 
“wherein the external cooling air supply operation comprises supplying cooling air to at least a stage of the multiple turbine stages that excludes the pair structure in which the simultaneously cooling the pair structure is performed” is believed to be in error for --wherein the external cooling air supply operation comprises supplying cooling air to at least a stage of the of the pair structure is performed--
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14-18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “the plurality of external cooling passages supplying cooling air to at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane” renders the claim indefinite because the positively recited fourth stage turbine vane is already considered to be “at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane”. Thus, it is unclear if the “at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane” is referring to the same fourth stage turbine vane as previously recited, or a new and different vane that is not in the first or fourth stages. 
Dependent claims 2-9, 12, 14-18, and 22 are also thus rejected.  
Regarding Claims 1, 3-9, 12, 14-18, and 20-22, throughout the claim(s) “cooling air” is recited both positively and functionally, without consistency and it is unclear whether and when Applicant intends to positively or functionally recite the “cooling air” and which recitations of “cooling air” correspond to which previous recitations of “cooling air”. For example, in claim 1, ll.11-13, there is a first cooling air where “a plurality of external cooling passages respectively configured to extract cooling air from axially different positions in the compressor to an outside of the casing and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine”, which recites cooling air functionally (i.e. to extract cooling air and supply cooling air) and positively (i.e., having the cooling air pass through). Then, in ll.18-19, there is a second cooling air where “an outlet cooling passage configured to extract cooling air from an outlet of the compressor and to supply cooling air to the turbine without having the cooling air pass through the central shaft of the turbine”, which recites a different cooling air functionally (i.e. extract cooling air and supply cooling air) and positively (i.e. the cooling air pass through). 
Dependent claim 2 is also rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier 9546603 in view of Hermeler EP1389668A1, and Takamura 20170234135. 
Regarding claim 1, Meier teaches a gas turbine (Figs 1-2; 100, 200) comprising: 
a casing (Figs 1-2 below); 

    PNG
    media_image1.png
    824
    854
    media_image1.png
    Greyscale

a compressor (130) housed in the casing and configured to draw and compress air (Figs 1-2); 
a combustor (142) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Figs 1-2); 

    PNG
    media_image2.png
    741
    1038
    media_image2.png
    Greyscale

a turbine (150) that includes multiple turbine stages and is configured to rotate a plurality of turbine blades (Figs 1-2; e.g. 242) using the combustion gas, the multiple turbine stages including a pair structure having one turbine vane of the plurality of turbine vanes and one turbine blade of the plurality of turbine blades, the pair structure disposed in at least one identical stage of the turbine among the plurality of turbine vanes and the plurality of turbine blades (each turbine vane stage having a corresponding, adjacent, downstream blade stage forming a pair structure; Figs 1-2), a turbine vane of one stage and a turbine blade of the same stage together forming a single pair structure (any turbine vane of one stage may be paired with a turbine blade of the same stage to form a pair structure in the gas turbine engine depicted in Figs 1-2); 
an outlet cooling passage (including 212, 214, 216, 210, 250) configured to extract cooling air from an outlet of the compressor (at 134) and to supply cooling air to the turbine without having the cooling air pass through the central shaft of the turbine (Fig 2), 
the outlet cooling passage comprising: 

an outlet-outside cooling passage (216) connected to the first outlet port of the inlet portion and configured to extract cooling air from the outlet of the compressor to an outside of the casing (Fig 2) and to directly supply the cooling air to a first stage turbine vane (232) of the plurality of turbine vanes (Fig 2), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2); and 
an outlet-inside cooling passage (214) connected to the second outlet port of the inlet portion and configured to extract cooling air from the outlet of the compressor into an inside of the casing and to supply the cooling air to a first stage turbine blade (242) of the plurality of turbine blades (Fig 2), the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2).
Meier further teaches the features of system 200 are applicable to industrial gas turbine engine applications (Col.9 ll.36-40).
Meier does not teach a plurality of external cooling passages respectively configured to extract cooling air from axially different positions in the compressor to the outside of the casing and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine, the plurality of external cooling passages comprising a first external cooling passage configured to supply cooling air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades, the plurality of external cooling passages supplying cooling air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane; and at least one connection cooling passage configured to connect corresponding cooling passages of a pair structure having one turbine blade and one turbine vane and disposed in at least one identical stage among the turbine blades and the turbine vanes, wherein the plurality of external cooling passages supply cooling air to at least a stage that excludes the pair structure in which the at least one connection cooling passage is formed.


    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale

a casing (Fig 1 above); 
a compressor (2) housed in the casing and configured to draw and compress air (Fig 1); 
a combustor (4) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Fig 1); 
a turbine (6) that includes multiple turbine stages (Fig 1, each with a pair of one blade and one adjacent vane) configured to rotate a plurality of turbine blades (Fig 1; all the turbine blades of the GT; see 112b) using the combustion gas (Fig 1); and

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

a plurality of external cooling passages (26a, 26b; Fig 2) respectively configured to extract air from axially different positions in the compressor and to supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from the compressor to the turbine stages via conduits outside of the casing, which do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does not read on the separate and distinct cooling passages 24b and 24c, which do not supply air from the compressor to the turbine and are not considered to be part of, or including, the “plurality of external cooling passages” 26a-b; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to not pass through the central shaft; the claim does not exclude other, unclaimed cooling passages from passing through the central shaft), the plurality of external cooling passages supplying cooling air to at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane (26a and 26b supply cooling air extracted from different positions in the compressor to second and third stage turbine vanes in Fig 2); 
at least one connection cooling passage (Fig 2 below) configured to connect corresponding cooling passages of pair structure(s) disposed in the corresponding identical stage(s) (there being a stage of blades adjacent to each stage of vanes; and at least one pair structure of one vane and one blade being formed in the adjacent stages of vanes and blades in Fig 2; there are four stages total, where only the first three 
Hermeler further teaches coolers 27b-c, which advantageously cool the cooling air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier to include the external cooling passages and connection cooling passage(s) of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]). 
Meier in view of Hermeler still does not teach the plurality of external cooling passages comprising a first external cooling passage configured to supply cooling air to a fourth stage turbine vane of the plurality of turbine vanes and a fourth stage turbine blade of the plurality of turbine blades, wherein the plurality of external cooling passages supply cooling air to at least a stage (i.e. the fourth stage) that excludes the pair structure in which the at least one connection cooling passage is formed (i.e. in the second and/or third stages).
However, Takamura teaches it was known to provide cooling air to a fourth stage turbine blade (i.e., 33d in Fig 5) via a first external cooling passage (including 85, 88) that does not pass through a central shaft (32). Takamura further teaches using preswirl nozzle(s) (67) in order to “simplify the cooling air system and, …decrease the rotation resistance of the turbine rotor and increase efficiency of the gas turbine” ([0012-13]).

    PNG
    media_image5.png
    627
    856
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler to include the fourth stage cooling arrangement of Takamura, in order to achieve a simple method of cooling the last turbine stage blades while “decreasing the rotation resistance of the rotor and increas[ing] efficiency of the gas turbine” (Takamura, [0012-13]).
Meier in view of Hermeler and Takamura’s Fig 5 still does not teach the first external cooling passage supplying a fourth stage turbine vane. 
However, Takamura further teaches an embodiment (Figs 10-11) where the cooling air provided to the fourth stage turbine blades (33d via 91, 92, 95) are branched from the same external cooling passage (91, 92) as the cooling air to fourth stage turbine vanes (34d via 91, 92, 93); the cooling air being from a low pressure extraction point in the compressor (Figs 10-11).

    PNG
    media_image6.png
    594
    798
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    607
    787
    media_image7.png
    Greyscale

Note, the claimed external cooling passages supplying air from the compressor to the fourth stage turbine blades and vanes, as discussed above, pass outside of the gas turbine engine and do not pass through the central shaft of the turbine. Further, as discussed above, the claim only requires that the “plurality of external cooling passage” supplying air from the compressor to the turbine do not pass through the central shaft; the claim does not exclude other, unclaimed cooling passages (e.g. cooling passages between turbine rotors) from passing through the central shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Takamura’s Fig 5 to include the fourth stage cooling arrangement of Takamura’s Figs 10-11, because supplying the last stage turbine blades and vanes with cooling air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). That is, because a lower pressure extraction of cooling air is facilitated, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor. 
Regarding claim 2, Meier in view of Hermeler and Takamura teaches the invention as claimed and as discussed above.  Meier further teaches each stage of turbine vanes of the plurality of turbine vanes are fixed to the casing and arranged alternately with each stage of turbine blades of the plurality of turbine blades (Figs 1-2).
Regarding claim 3, Meier in view of Hermeler and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet cooling passage supplies cooling air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes and also to the first stage turbine blade (242 in Fig 2) of the plurality of turbine blades.
Meier in view of Hermeler and Takamura as discussed so far, also teaches the plurality of external cooling passages supply cooling air to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude a first stage of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed (i.e., the fourth stage turbine blades as in Takamura’s Figs 5 and 10-11).

Regarding Claim 4, Meier in view of Hermeler and Takamura teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler and Takamura as discussed so far, does not teach the plurality of external cooling passages comprise: Page 5 of 19Application No. 16/149,083 a second external cooling passage configured to supply cooling air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply cooling air to a second stage turbine vane of the plurality of turbine vanes, and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages.
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply cooling air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply cooling air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of second and third turbine stages of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Regarding Claim 8, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Takamura as discussed so far, also teaches a cooling unit configured to cool air flowing through at least one passage of the plurality of external cooling passages, as discussed above.
That is, Hermeler further teaches a cooling unit (27b-c) configured to cool air flowing through at least one passage of the plurality of external cooling passages (26a-b), as discussed in the rejection of claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura to include the cooling unit of Hermeler, in order to enhance cooling of the downstream turbine stages (Hermeler [0011]).
Regarding Claim 14, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. 
 in view of Hermeler, and Takamura as discussed so far, does not teach the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that cooling air is drawn into a radially inward portion of the turbine blade.
However, Hermeler further teaches the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that air is drawn into a radially inward portion of the turbine blade (the connection between blade and vane occurring at the radially inner ends in Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).
Regarding Claim 15, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet- inside cooling passage is formed through a radially inner end of a corresponding turbine blade of the plurality of turbine blades such that cooling air is drawn into a radially inward portion of the corresponding turbine blade (Fig 2). 
Regarding Claim 16, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Takamura as discussed so far, does not teach a pre-swirler disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the cooling air is drawn into the radially inward portion of the corresponding turbine blade
However, Hermeler further teaches a pre-swirler (34) is disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (into 35; Figs 2, 4; 34 is axially aligned with the adjacent vane 14a and positioned upstream in the cooling air flow from the turbine disk and the radially inward portion thereof just as in Applicant’s Fig 4). 

    PNG
    media_image8.png
    490
    656
    media_image8.png
    Greyscale

Note, Fig 4 is drawn with reference to the embodiment of Fig 3, however the concept of using preswirler(s) in the connection cooling passage between turbine vane and blade in Fig 4 is still applicable to the connection cooling passage between turbine vane and blade of Fig 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura (Hermeler’s Fig 2) to include the pre-swirlers of Hermeler’s Fig 4 for the connection cooling passage(s), in order to accelerate the cooling air in a targeted manner from the turbine vane so that it is low-loss, i.e., flows almost completely, without interference into the working medium, to an inlet opening in the turbine shaft and into the blade cooling channel (Hermeler, [0024]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler and Takamura, and further in view of Hill 10287905. 
Claim 5, Meier in view of Hermeler and Takamura teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-outside cooling passage of the outlet cooling passage is configured to supply air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes, and the outlet-inside cooling passage of the outlet cooling passage is configured to supply air to a first stage turbine blade of the plurality of turbine blades (242, Fig 2). 
Meier in view of Hermeler and Takamura as discussed so far, further teaches the plurality of external cooling passages supply cooling air to at least one stage of the turbine blades, and also to at least one turbine blade of the plurality of turbine blades belonging to turbine stages of the multiple turbine stages that exclude first and second stages of the multiple turbine stages and stages of the multiple turbine stages in which the at least one connection cooling passage is formed.
That is, as discussed above, Hermeler further teaches the plurality of external cooling passages (26a-b) supply air to at least one stage of the turbine blades (all the blades/vanes of stages 2-3; Fig 2). 

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Takamura to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the downstream turbine stages (Hermeler, [0012-13]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler to include the fourth stage cooling arrangement of Takamura, in order to achieve a simple method of cooling the last turbine stage blades while “decreasing the rotation resistance of the rotor and increas[ing] efficiency of the gas turbine” (Takamura, [0012-13]), and because supplying the last stage turbine blades and vanes with cooling air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). That is, because a lower pressure extraction of cooling air is facilitated, the amount of energy lost from bleeding compressor air is reduced as compared to bleeding from a higher pressure location in the compressor.
Meier in view of Hermeler and Takamura as discussed so far, does not teach the outlet-inside cooling passage is configured to also supply cooling air to a second stage turbine blade of the plurality of turbine blades.
However, Hill teaches the substitutional equivalence of the outlet-inside passage feeding first stage turbine blade and an external cooling passage feeding both second stage turbine vanes and blades (Fig 5 of Hill, which is the same as the outlet-inside and external cooling passage configuration taught by Meier in view of Hermeler and Takamura above) and an embodiment (Fig 6 of Hill) where an outlet-inside cooling 

    PNG
    media_image9.png
    770
    662
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    783
    672
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Takamura to feed the second stage turbine blades with the outlet-inside passage as taught by Hill, because Hill teaches this configuration as substitutionally equivalent for the configuration taught by Meier in view of Hermeler and Takamura (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).
Regarding Claim 6, Meier in view of Hermeler, Takamura, and Hill teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-inside cooling passage comprises: a first outlet-inside cooling passage (214; Fig 2) configured to supply cooling air to the first stage turbine blade (242 in Fig 2). 
Meier in view of Hermeler, Takamura, and Hill as discussed so far, does not teach the plurality of external cooling passages comprise: a second external cooling passage configured to supply cooling air to a third stage turbine vane of the plurality of turbine vanes; and a third external cooling passage configured to supply cooling air to a second stage turbine vane of the plurality of turbine vanes, wherein the at least one connection cooling passage is formed in the pair structure of a third turbine stage of the multiple turbine 
However, Hermeler further teaches the plurality of external cooling passages comprise: an external cooling passage (26a) configured to supply cooling air to a third stage turbine vane of the plurality of turbine vanes (Fig 2); and another external cooling passage (26b) configured to supply cooling air to a second stage turbine vane of the plurality of turbine vanes (Fig 2), and wherein the at least one connection cooling passage includes a plurality of connection cooling passages respectively formed in each of the pair structures of a third turbine stage of the multiple turbine stages (Fig 2 below).

    PNG
    media_image4.png
    745
    1469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, Takamura, and Hill to include the connection cooling passages and external cooling passage arrangement of Hermeler, in order to provide effective cooling of the 2nd and 3rd turbine stages (Hermeler, [0012-13]).
Meier in view of Hermeler, Takamura, and Hill as discussed so far, does not teach a second outlet-inside cooling passage configured to supply air to the second stage turbine blade.
However, Hill further teaches the outlet-inside cooling passage (in Fig 6) comprising a first outlet-inside cooling passage (flowing C1, C1A) feeding the first stage turbine blade (68) and a second outlet-inside cooling passage (flowing C1B) feeding the second stage turbine blade (72).
claim 5 above). That is, Hill’s Fig 6, was taught by Hill as substitutionally equivalent for the configuration of Hill’s Fig 5 with only a single outlet-inside cooling air passage (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, and Takamura, and further in view of Chen 6487863. 
Regarding Claim 7, Meier in view of Hermeler and Takamura teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler, and Takamura as discussed so far, does not teach that as a number of a turbine stage to which the cooling air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases.
However, Hermeler further teaches as a number of a turbine stage to which the cooling air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler and Takamura to include the external cooling passage arrangement of Hermeler, in order to “assure that the working gas does not backflow through the cooling system, the pressure of the compressed air has to be greater than that of the working gas at the point at which the cooling air is introduced into the working gas flow path” (Chen 6487863, Col.2 ll.24-47).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, and Takamura, and further in view of Foust 8495883. 
Claim 9, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Takamura does not teach the cooling unit cools air flowing through the respective passages to different temperatures.
However, cooling air temperatures in the respective passages are desired results of operating the system and specifically, a recitation of how the cooling unit function(s) within the gas turbine system. 
In this case, Foust teaches a cooling air system for a gas turbine engine (10) including cooling air passages (46, 46b-d) having a cooling unit (comprised of coolers or heat exchanger 52, 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 

    PNG
    media_image11.png
    592
    1113
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    449
    800
    media_image12.png
    Greyscale

Thus, Foust teaches the cooler(s) is/are operable (in combination with valving) to achieve specific temperature regulation in the individual cooling air passages, which includes regulating each cooling air passage to different temperatures. Note, MPEP2114(II) provides apparatus claims (i.e. Claim 9) cover what a device is, not what a device does; thus a claim containing a recitation with respect to the manner in which a claimed apparatus (i.e. gas turbine engine with coolers on cooling passages) is intended to be employed (i.e., to achieve different temperatures in the cooling passages) does not differentiate the claimed apparatus from a prior art apparatus (Meier in view of Hermeler, and Takamura) if the prior art apparatus teaches all the structural limitations of the claim (Meier in view of Hermeler, and Takamura teaching all the limitations of the claimed invention as discussed above including a gas turbine with coolers forming a cooling unit on cooling passages and Foust teaching suitable valving to control flow and temperature in the individual cooling passages to the individual turbine stages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura to use the suitable valving of Foust for the cooling air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).
Claim 12, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above (including coolers 27b-c on external cooling passages 26a-b in Hermeler’s Fig 2 of Meier in view of Hermeler, and Takamura; see rejection of claim 1 above). 
Meier in view of Hermeler, and Takamura does not teach at least one cooling air control valve provided on an inlet or path of each of the plurality of external cooling passages
However, Foust teaches a cooling air system for a gas turbine engine (10) including cooling air passages (46, 46b-d) having coolers (or heat exchanger 52, 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 

    PNG
    media_image11.png
    592
    1113
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    449
    800
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura to use the suitable valving of Foust for the cooling air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, and Takamura, and further in view of Reichert 6427448.
Regarding Claim 17, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Hermeler, and Takamura does not teach a sealing member disposed in the connection cooling passage at a position at which the cooling air is drawn into the radially inward portion of the corresponding turbine blade (note, Applicant’s seal is upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the cooling air flow; Fig 4).  
However, Reichert teaches a gas turbine (2) with a plurality of cooling passages (22, 32; Col.4 ll.33-37, 57-63; Figs 1-2) configured to extract air from different positions of the compressor (6; Col.4 ll.33-37) and supply cooling air to the turbine (4) without having cooling air pass through a central shaft of the turbine 

    PNG
    media_image13.png
    629
    550
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    845
    557
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Hermeler, and Takamura to use the seals of Reichert for the connection cooling passages, in order to close gaps between the stationary and rotational components, thereby preventing leakage and further minimizing the extent of cooling air required . 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hermeler, and Takamura, and further in view of Takahashi 8602724 and Suciu 20150354465. 
Regarding claim 22, Meier in view of Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Hermeler, and Takamura does not teach the outlet-outside cooling passage including a first cooling air control valve disposed downstream from the branch of the inlet portion, and wherein the outlet-inside cooling passage includes a series connection of a cooler and a second cooling air control valve connected to an input of the cooler, the series connection disposed downstream from the branch of the inlet portion.
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet cooling passage extracting air from an outlet of the compressor and supplying cooling air to the turbine without having the cooling air pass through the central shaft of the turbine (Figs 4A-B), the outlet cooling passage comprising: 

    PNG
    media_image15.png
    787
    1073
    media_image15.png
    Greyscale

an inlet portion including a branch formed outside the combustor (Figs 4A-B above and below), the branch having an inlet port (Figs 4A-B above and below) and first and second outlet ports (to 50 and line 

    PNG
    media_image16.png
    785
    1065
    media_image16.png
    Greyscale

an outlet-outside cooling passage (including 48B and 49B) connected to the first outlet port of the inlet portion and configured to extract air from the outlet of the compressor to an outside of the casing and to directly supply the air to a plurality of stationary blade rings and turbine vanes of the turbine (Figs 4A-B), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Figs4A-B); and 
an outlet-inside cooling passage (50) connected to the second outlet port of the inlet portion and configured to extract air from the outlet of the compressor into an inside of the casing and to supply the air to a plurality of turbine blades (rotor cooling air exiting 51), the outlet-inside cooling communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B), the outlet-inside cooling air passage being downstream of the branch of the inlet portion (Figs 4A-B); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Hermeler, and Takamura to have a valve such as 48B and cooler such as 51 of Takahashi in order to provide selective cooling air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62) and to provide temperature adjustment to the cooling air (Takahashi, Col.8 ll.49-53).
Meier in view of Hermeler, Takamura, and Takahashi does not teach a second cooling air control valve connected to an input of the cooler in a series connection in the outlet-inside cooling air passage.
However, Suciu teaches a cooling air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the cooling air ([0046]). 

    PNG
    media_image17.png
    671
    852
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside cooling air passage and cooler of Meier in view of Hermeler, Takamura, and Takahashi to have the second cooling air valve and bypass line of Suciu, in order to provide precise temperature regulation of the cooling air flow (Suciu, [0046]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Hermeler, and Takamura. 
Regarding claim 18, Meier teaches a method of cooling a gas turbine (100, 200; Figs 1-2) including a casing (Figs 1-2 below), a compressor (130), a combustor (142), and a turbine (150) which are disposed in the casing (Figs 1-2), the method comprising: 

    PNG
    media_image18.png
    824
    854
    media_image18.png
    Greyscale

an outlet cooling air supply operation of extracting cooling air from an outlet (at 134) of the compressor and supplying cooling air to the turbine without having the cooling air pass through the central shaft of the turbine (Fig 2), the outlet cooling air supply operation comprising:

    PNG
    media_image19.png
    741
    1038
    media_image19.png
    Greyscale

branching the cooling air supplied by the outlet cooling air supply operation into first and second branches (216, 214) from a main branch (212) formed outside the combustor (Fig 2), 
the main branch having an inlet port (to 134) communicating with the outlet of the compressor to extract the cooling air from the compressor (Fig 2), 
the first and second branches connected to each other at one end (via 250, 210); 
extracting the cooling air of the first branch from the outlet of the compressor to an outside of the casing and supplying the cooling air to the first stage turbine vane of a plurality of turbine vanes (232, Col.5 ll.13-17; Fig 2), the first branch communicating with the outlet of the compressor via the main branch (Fig 2); and 
extracting the cooling air of the second branch from the outlet of the compressor into an inside of the casing and supplying the cooling air to a first stage turbine blade of a plurality of turbine blades of the turbine (242; Fig 2), the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2).

However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet cooling air supply operation of extracting cooling air from an outlet of the compressor and supplying cooling air to the turbine without having the cooling air pass through the central shaft of the turbine (Figs 4A-B), the outlet cooling air supply operation comprising: 
branching the cooling air supplied by the outlet cooling air supply operation into first and second branches (line with 48B, and line 50) from a main branch (Fig 4A below) formed outside the combustor (Figs 4A-B), 

    PNG
    media_image20.png
    787
    1073
    media_image20.png
    Greyscale

the main branch having an inlet port communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), 
the first and second branches connected to each other at one end (Fig 4A); 
extracting the cooling air of the first branch to an outside of the casing and supplying the cooling air to stationary blade ring(s) and vanes of the gas turbine engine (Figs 4A-5) via a first cooling air control valve (48B), the first branch communicating with the outlet of the compressor via the main branch (Figs 4A-B); and 
extracting the cooling air of the second branch into an inside of the casing and supplying the cooling air to a plurality of turbine blades of the turbine (rotor cooling air exiting 51), the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier to have a valve such as 48B of Takahashi in order to provide selective 
Meier in view of Takahashi does not teach an external cooling air supply operation of extracting cooling air from axially different positions in the compressor to the outside of the casing and supplying cooling air to the turbine without having the cooling air pass through a central shaft of the turbine; wherein the supplying comprises supplying cooling air to at least one turbine vane of a plurality of turbine vanes other than the first stage turbine vane; wherein cooling air supplied in the external cooling air supply operation simultaneously cools a pair structure having one turbine blade and one turbine vane that are disposed in at least one identical stage among the turbine blades and the turbine vanes, a turbine vane of one stage and a turbine blade of the same stage together forming a single pair structure, wherein the external cooling air supply operation comprises supplying cooling air to at least a stage (of multiple turbine stages) that excludes the pair structure in which the simultaneously cooling the pair structure is performed.  
However, Hermeler teaches a method of operating a gas turbine (1) comprising: 

    PNG
    media_image3.png
    667
    953
    media_image3.png
    Greyscale


an external cooling air supply operation of extracting cooling air from axially different positions in the compressor to the outside of the casing (via external cooling passages 26a, 26b; Fig 2) and supplying cooling air to the turbine without having the cooling air pass through a central shaft of the turbine (Fig 2; note the cooling passages 26a and 26b pass from the compressor to the turbine blades and stages via conduits outside of the casing, which do not pass through the central shaft of the turbine; the claimed “plurality of external cooling passages” does not read on the separate and distinct cooling passages 24b and 24c, which do not supply air from the compressor to the turbine and are not considered to be part of, or including, the “plurality of external cooling passages” 26a-b; the claim only requires the “plurality of external cooling passage” 26a-b supplying air from the compressor to the turbine to not pass through the central shaft; the claim does not exclude other, unclaimed cooling passages from passing through the central shaft),

    PNG
    media_image21.png
    745
    1469
    media_image21.png
    Greyscale

wherein the supplying comprises supplying cooling air to at least one turbine vane of a plurality of turbine vanes other than a first stage turbine vane (26a and 26b supplying second and third stage vanes of the turbine), 
wherein cooling air supplied in the external cooling air supply operation simultaneously cools a pair structure (in each of turbine stages 2 and 3 of Fig 2, each stage comprising a blade and a vane forming a . 
Hermeler further teaches coolers 27b-c, which advantageously cool the cooling air sent to the turbine, thus improving cooling efficacy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi to include the external cooling passages of Hermeler, in order to provide effective cooling to the downstream turbine blades and vanes (e.g., of turbine stages 2-3) (Hermeler [0012-13]); the external cooling passages further comprising the coolers 27b-c to enhance cooling of said turbine stages (Hermeler [0011]).
Meier in view of Takahashi and Hermeler still does not teach the external cooling air supply operation comprises supplying cooling air to at least a stage (e.g., a fourth stage) of the multiple turbine stages that excludes the second and third stages (i.e., the stages comprising the pair structure(s) in which the simultaneously cooling the pair structure is performed). 
However, Takamura teaches it was known to provide cooling air to a fourth stage (i.e., turbine blade 33d in Fig 5 and/or turbine vane 34d in Figs 10-11) via a first external cooling passage (including 85, 88 and/or 91, 92, 95, 93) that does not pass through a central shaft (32). Takamura further teaches using preswirl nozzle(s) (67) in order to “simplify the cooling air system and, … decrease the rotation resistance of the turbine rotor and increase efficiency of the gas turbine” ([0012-13]).

    PNG
    media_image5.png
    627
    856
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    594
    798
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    607
    787
    media_image7.png
    Greyscale

Note, the claimed external cooling passages supplying air from the compressor to the fourth stage turbine blades and vanes, as discussed above, pass outside of the gas turbine engine and do not pass through the central shaft of the turbine. Further as discussed above, the claim only requires that the “plurality of external cooling passage” supplying air from the compressor to the turbine do not pass through the central shaft; the claim does not exclude other, unclaimed cooling passages (e.g. cooling passages between turbine rotors) from passing through the central shaft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi, and Hermeler to include the fourth stage cooling arrangement of Takamura’s Figs 5 and 10-11, in order to achieve a simple method of cooling the last turbine stage while decreasing the rotation resistance of the rotor and increas[ing] efficiency of the gas turbine” (Takamura, [0012-13]); and because supplying the last stage turbine blades and vanes with cooling air together from the same external cooling passage at a lower pressure than the other external cooling passage(s) facilitated “suppress[ing] the driving force of the compressor 10 and thus suppress a reduction in the efficiency of the gas turbine engine” (Takamura, [0116]). That is, because a . 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Hermeler, and Takamura, and further in view of Ouchi JP2012102648. 
Regarding claim 20, Meier in view of Takahashi, Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above. Meier in view of Takahashi, Hermeler, and Takamura does not teach the external cooling air supply operation comprises a flow rate control operation for controlling a flow rate of cooling air using at least one cooling air control valve provided on an inlet or path of each of the plurality of external cooling passages for extracting cooling air from the axially different positions in the compressor to the outside of the casing and supplying the cooling air to the turbine.  
However, Ouchi teaches a cooling air system for a gas turbine engine (Figs 1 and 7-10) where a valve (6a, 6b, 6c) is placed on every cooling passage line (5a, 5b, 5c) such that an external cooling air supply operation comprises a flow rate control operation for controlling a flow rate of cooling air using at least one of the cooling air control valves (6a, 6b, 6c) provided on a path of each of the plurality of external cooling passages (5a, 5b, 5c) for extracting air from the axially different positions in the compressor (1) to the outside of the casing and supplying the air to the turbine (4); thereby precisely adjusting the flow rate of the cooling air to each section of the turbine (i.e., via control device 7; p.2 ll.72-end).

    PNG
    media_image22.png
    580
    816
    media_image22.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi, Hermeler, and Takamura to include cooling air control valve(s) as in Ouchi in the external cooling passage(s), in order to provide precise control over cooling air flow to the turbine stages (Ouchi, p.2 ll.72-end). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Hermeler, and Takamura, and further in view of Suciu. 
	Regarding claim 21, Meier in view of Takahashi, Hermeler, and Takamura teaches all the limitations of the claimed invention as discussed above (including the first branch includes a first cooling air control valve disposed downstream from the main branch; see rejection of claim 18 above).
	Meier in view of Takahashi, Hermeler, and Takamura as discussed so far, does not teach the second branch includes a series connection of a cooler and a second cooling air control valve connected to an input of the cooler, the series connection disposed downstream from the main branch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Takahashi, Hermeler, and Takamura to have a cooler such as 51 of Takahashi in order to provide temperature adjustment to the cooling air (Takahashi, Col.8 ll.49-53).
Meier in view of Takahashi, Hermeler, and Takamura does not teach a second cooling air control valve connected to an input of the cooler in a series connection in the outlet-inside cooling air passage.
However, Suciu teaches a cooling air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the cooling air ([0046]). 

    PNG
    media_image17.png
    671
    852
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside cooling air passage and cooler of Meier in view of Takahashi, .

Response to Arguments
The Remarks filed 27 October 2021 do not appear to be in idiomatic English. The arguments were carefully considered as could be best understood and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In summary, 
Applicant asserts that the individual prior art references of record do not teach various features claimed in claim 1. 
However, Applicant’s arguments against the references individually are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the prior art of record (namely Hermeler and Takmura, which were relied upon to teach the relevant features being argued) does not teach the claimed “plurality of external cooling passages” (and associated features) because Applicant asserts that “Hermeler merely discloses that cooling air K is supplied from the return lines 24a, 24b, 24c to different stages of the air compressor 2, and cooling air K flows through three cooling air lines 26a, 26b, 26c to the three coolers 27a, 27b, 27c directed to the turbine 6 (FIG. 2 and paragraph [0022])” and because Applicant asserts that Takamura’s external cooling passage(s) supplying the fourth stage blade(s) and fourth stage vane(s) are also fluidly connected to (1) external passages supplying the second and third stage blade rows and (2) passages connected to a downstream end of the large dimeter portion 44 of the rotor shaft 32 (with citation to [0066-68] of Takamura). 
However, Regarding Hermeler, as Applicant recognizes on p.10 of Applicant’s Remarks, “[t]he cooling air K flows through three cooling air lines 26a, 26b, 26c to the three coolers 27a, 27b, 27c directed to the turbine 6”. These external cooling passages 26a-b are relied upon in the rejection above. The behavior or arrangement of other features (e.g., 24a-c) of Hermeler’s gas turbine engine system are not comprising various features, which does not limit or exclude additional features being present in the system without specifically claimed exclusion. If Applicant believes Applicant’s invention is distinguishable from the prior art in relation to these additional features present in the prior art, Applicant must specifically claim the differences between Applicant’s invention and the prior art (either by positive recitation or exclusion, so long as all claim limitations are supported under 112a by the original disclosure). 
Regarding Takamura, the claims recite the external passages as supplying cooling air “to at least one turbine vane of the plurality of turbine vanes other than a first stage turbine vane” and “to at least a stage of the multiple turbine stages that excludes the pair structure in which the at least one connection cooling passage is formed”. Thus, the claims permit the external passages to also supply cooling air to other places such as the second and third stage blades and a downstream end of the large dimeter portion 44 of the rotor shaft 32. 
Furthermore, Takamura is a secondary reference from which certain advantageous features are incorporated into Meier (and Meier in view of other prior art references). In Figs 5, 10, and 11, the combination of prior art reference may not include any cooling passage that passes through a portion of the shaft (such as 45 in Fig 5). 
Additionally, the claims do not provide a detailed description of what is considered to be “a central shaft” of the turbine engine (i.e., the axial/longitudinal extent and/or the radial extent thereof). Thus, so long as there is a portion of the turbine shaft of the prior art having an axial and radial extent that is not perforated by the external passages, such prior art reads on the claimed feature of the central shaft. In this case, at least the turbine shaft portion radially inward of rotor discs 42 and upstream of 45 are not perforate by any cooling passage. This interpretation of Applicant’ claim is further supported by Applicant’s own Figures. It can be seen that Applicant’s first external cooling passage 510 passes through a large diameter portion of the rotor shaft in Fig 2 in order to reach the fourth stage turbine blade. Applicant provides no other example of how to provide the external cooling air into the fourth stage turbine blade. Thus, the central shaft claimed by Applicant must be either, or both, radially inward and axially upstream of the large diameter portion of the rotor shaft downstream of the fourth stage turbine blade. 

Finally, the claims recite that the external passages “supply cooling air to the turbine without having the cooling air pass through a central shaft of the turbine” (emphasis added). Thus, even if any cooling air passes into the central shaft downstream of the external passages after the air has exited the cooling passages to the turbine components in Takamura, the relied-upon external passages in Takamura still teach this claimed feature. 
Thus, the claims remain rejected as delineated in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741  

/Craig Kim/Primary Examiner, Art Unit 3741